DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. § 102 and 103 rejections of claim(s) 1-20 have been considered but are moot in view of the new grounds for rejection. 
Applicant has amended claims 40 and 50 to recite an instance “wherein the lens power (P) is between 12 diopters and 20 diopters and the anterior surface radius of curvature (Ri) is less than 18mm.”  In response to Applicant’s amendment Examiner has added reference Rosén (US Pub No.: 2018/0153683).  

With respect to the argument that states that it would be incorrect to incorporate the teachings of Barrett into Rosen as the rationale here isn’t satisfactory, it is stated that the devices of Barrett and Rosen are devices that seek to remedy two different problems or needs and this would prevent them from being combined together.  Examiner disagrees. With respect to the purposes of Barrett and Rosen being tailored to different needs, examiner does note that there appear to be different motivations between the design choices of Rosen and Barrett. However, Barrett and Rosen are still taken to be in the same field of endeavor, being that of Intraocular lens devices.  As such, these two devices are taken to be combinable. Rosen, which is taken to be an IOL that is designed to improve peripheral vision as per [0003], when combined with Barrett, taken to be a system that incorporates Pseudophakic monovision to correct factors like a visual acuity as per the background [0006] and [0010]-[0012], would create a robust IOL system with the optical power and radius of curvature of Barrett to then create an IOL that would be of an optimal shape and optical power needed by the patient to correct vision abnormalities. While the rejection of Rosen in view of Barrett would not cover the newest limitation added in the claimset dated 07/08/2022, Examiner asserts that the rejection in view of Barrett was justified at the time of the last action (being 04/13/2022).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 40 and 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 40 and 50 state that the lens power P is between 12 diopters and 20 diopters in the new limitations presented on 07/08/2022.  However, as per paragraphs [0028] and [0033], the optical power P is disclosed to be between 6 and 35 diopters while [0042] discloses a smallest range between 12 and 35 diopters.  As such, the smaller range of 12 to specifically 20 diopters while limiting an optical power greater than 20 diopters to 35 is not present in the specification.



Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 40-44, 47, 49-51, and 55 is/are rejected under 35 U.S.C. 103 as obvious over Rosen et al. (US 2015/0320547) in view of Bogaert (US 2010/0057202) and Rosén (US Pub No.: 2018/0153683). 
Referring to claim 40, Rosen et al. discloses an ophthalmic lens having a lens power (P) in a range of lens powers from 6 to 35 diopters(see paragraph 144), the ophthalmic lens comprising an optic, wherein the optic comprises:
an anterior surface having an anterior surface radius of curvature (R1) and an anterior surface power (P1), the anterior surface power defined as(the lens equation for surface power is implied and well known in the art; see paragraph 90):
P1 = (n2 – n1)/R1;

a posterior surface having a posterior surface radius of curvature (R2) and a posterior surface power (P2), the posterior surface power defined as (the lens equation for surface power is implied and well known in the art; see paragraph 90): 
P2 = (n1 – n2)/R2; 
a shape factor (X) defined as(paragraph 152, discloses the inverse of the value ‘X’ which corresponds to the shape factor):
X = (R2 – R1)/(R2 + R1); 
wherein:
n1 is a refractive index of aqueous humor of a patient’s eye;
n2 is a refractive index of the optic; and the shape factor (X) is greater than zero (paragraph 144) and corresponds to a curve defining shape factor (X) as a function of lens power (P), the curve is capable of monotonically decreasing with increased lens power (P).  
Rosen et al. discloses shape factor values in paragraph 144, that are real numbers, that can be positive, negative or both 0. From paragraph 144,  Rosen et al. notes the shape factor of one lens could be, e.g., +1.3, and the shape factor of the other lens is the same absolute value but with opposite sign (-1.3). Or, the shape factor for each of the first and second lenses is 0. The phrase “absolute value” is defined as “the magnitude of a real number without regard to its sign”; “the actual magnitude of a numerical value or measurement, irrespective of its relation to other values”; etc. Thus, Rosen et al. discloses that the shape factor values can be real numbers
Alternatively, if it is not readily apparent that Rosen et al. teaches that the constants are real values and not 0, Bogaert, also in the eye art, discloses an equation for lens power as recited above (See paragraph 59) wherein the curve is defined by the following cubic equation:
X = X0 + X1P + X2 P2 +X3P3;
wherein X0, X1, X2, and X3 are constants having values that are real numbers and not equal to 0. Bogaert notes that it is known that lens can be fabricated with optical powers suited to the individual’s need
It would have been obvious to a person of ordinary skill in the art to modify the shape factor values of Rosen depending on the curvature needed for the lens to correct a patient’s vision to be absolute values not equal to 0 as taught by Bogart. As shown by Rosen et al., the shape factor of the lens can be altered by altering the geometry (radius of curvature and/or thickness) or changing the refractive index material of the IOL. By tailoring the lens characteristics such as the shape factor, the IOL can shift the principle plane can thus reduce peripheral astigmatism. Bogaert, also in the eye art, notes that one skilled in the art can adjust equation values when fabricating a lens in order to  provide an eye with enhanced visual performance.
Alternatively, if it is not readily apparent that Rosen would disclose an instance wherein the lens power (P) is between 12 diopters and 20 diopters and the anterior surface radius of curvature (Ri) is less than 18mm, Rosén (US Pub No.: 2018/0153683) would teach an  instance wherein the lens power (P) is between 12 diopters and 20 diopters ( an optical power between 5 and 34 diopters is disclosed in the abstract) and the anterior surface radius of curvature (Ri) is less than 18mm (a radius of curvature for an anterior portion of an IOL being less than 19mm is disclosed in [0006], which is taken to teach a radius less than 18mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optical power range and the anterior radius of curvature range of Rosén (US Pub No.: 2018/0153683) into the combination of Rosen et al and Bogart for the purpose of providing a wider range of optical power with a radius that would “reduce a peak intensity of reflected ambient light” (disclosed in the abstract). 

Referring to claim 41, Rosen et al. discloses wherein the anterior surface power (P1) is a function of lens power (P) and shape factor (X)(the lens equation for surface power is implied and well known in the art; see paragraph 90 and 144).
Referring to claim 42, Rosen et al. discloses wherein the curve is non-linear (see paragraphs 185, and 248).
Referring to claim 43, Rosen et al. discloses wherein:
X0 is in the range of 0.75 to 1.5;
X1 is a negative number in the range of -0.11 to -0.05;
X2, is in the range of 0.0017 to 0.0035; and X3 is in the range of -0.000042 to 0.00002 (when power values are inputted. The shape factor values are found in the prior art. See Fig. 19, for shape factor values for IOL values).
Referring to claim 44, Rosen et al. discloses wherein:
X0 is approximately 1.068;
X1 is approximately -0.075;
X2, is approximately 0.0025; and X3 is approximately -0.00003(when power values are inputted, for example, those found in claim 10. The shape factor values are found in the prior art. See Fig. 19, for shape factor values for IOL values).
Referring to claim 47, Rosen et al. discloses wherein the shape factor (X) is in the range of 0.20 to 1.0 (see paragraph 144, shape factor equation, when inverted and values inputted).
Referring to claims 49 and 55, Rosen et al. discloses a plurality of haptics capable of extending from an edge of the optic and defining a haptic plane of the ophthalmic lens, wherein, for all lens powers (P) greater than 10 diopters, a distance between a principal plane of the optic and the haptic plane varies by an amount less than 0.2mm and wherein, for all lens powers (P) greater than 20 diopters, a distance between a principal plane of the optic and the haptic plane varies by an amount less than 0.1mm(paragraph 9).
Rosen et al. lacks a detailed description of the haptic plane defined as a distance (IOLHP) from an apex of the posterior surface as follows: IOLHP= SagOE + (ET)/2 wherein SagOE represents a distance between a posterior surface height at the apex of the posterior surface and a posterior surface height at the optic edge; and wherein ET represents the thickness at the optic edge.
However, it would have been obvious to a person of ordinary skill in the art to modify the haptic plane definition of Rosen to be a distance (IOLHP) from an apex of the posterior surface as follows: IOLHP= SagOE + (ET)/2 wherein SagOE represents a distance between a posterior surface height at the apex of the posterior surface and a posterior surface height at the optic edge; and wherein ET represents the thickness at the optic edge in order to reduce peripheral astigmatism(paragraph 9). 
Referring to claim 50, see rejections of claims 43 and 47 above.
Referring to claim 51, Rosen et al. discloses wherein the anterior surface power (P1) is a function of lens power (P) and shape factor (X)(the lens equation for surface power is implied and well known in the art; see paragraph 90 and 144).
Referring to claim 52, Rosen et al. discloses wherein:
X0 is approximately 1.068;
X1 is approximately -0.075;
X2, is approximately 0.0025; and X3 is approximately -0.00003(when power values are inputted; the shape factor values are found in the prior art. See Fig. 19, for shape factor values for IOL values).


Claims 45-46, and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosen et al. (US 2015/0320547) in view of Bogaert (US 2010/0057202) and Rosén (US Pub No.: 2018/0153683), as applied in claim 40 and 50 above, in further view of Tabernero et al. (US 2007/0093891).
Referring to claims 45-46 and 53, Rosen et al. lacks a detailed description of the values for the refractive index of the optic. 
Tabernero et al. discloses a lens with a refractive index being 1.4577(paragraph 142) in order to produce the desired lens shape and can be varied based on the material used. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the refractive index of the lens of Rosen et al. to have the value as taught in Tabernero et al. in order to provide the desired shape for the lens. The ranges listed are commonly known in the art in regards to refractive index of IOL lenses. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rosén (US 2017/0296330) discloses an IOL for optimizing peripheral vision with a plurality of equations from [0050]-[0059] to determine parameters of the lens.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144. The examiner can normally be reached 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        




/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774